Plaintiff assigns five errors in his petition in error, but all of the assignments are argued under the single proposition that the evidence is insufficient to sustain the verdict of the jury and the judgment based thereon.
No complaint is made of the instructions of the court so that it must be assumed that the court properly instructed the jury upon all questions of law applicable to the facts in evidence. There was practically no conflict in the evidence as to the fraudulent representations made to the defendant by Bach to induce the execution of the notes sued on in this action. There was a conflict in the evidence as to whether the plaintiff *Page 54 
was an innocent purchaser for value of these notes. The jury under instructions, which are not questioned, determined this controverted issue of fact against the plaintiff. An examination of the record discloses that there is ample evidence in the record, although there is a conflict, to sustain the conclusion reached by the jury upon this question.
Under the unbroken line of decisions by this court, where issues of fact are submitted to a jury under proper instructions, and there is evidence in the record which reasonably tends to support the verdict of the jury, this court will not disturb a judgment based thereon. First Nat. Bank v. Houston, 31 Okla. 24, 119 P. 587; Burns v. Vaught,27 Okla. 711, 113 P. 906; Allen v. Kenyon, 30 Okla. 536, 119 P. 960; Davis v. Williams, 32 Okla. 27, 121 P. 637; St. Louis  S. F. R. Co. v. Dale, 36 Okla. 114, 128 P. 137; St. Louis  S. F. R. Co. v. Akard, 60 Okla. 4. 159 P. 344.
The judgment of the trial court herein should be in all things affirmed.
By the Court: It is so ordered.